Title: From George Washington to James McHenry, 6 May 1799
From: Washington, George
To: McHenry, James



Sir
Mount Vernon 6th May 1799

It is a point from which I have not deviated, to forward all recommendations, & applications, which have been made to me for Military appointments, to the Department of War.
In confirmation of what is said in the enclosed letters from General Morgan, and the Colonels Meade and Parker, I may add that, the same good report of the merits of Major Lawe Butler has, verbally, been made to me by others. Although he served through the War, his person is unknown to me. This, however, is no evidence of his unfitness to fill the vacancy his friends solicit for him; because, the Virginia line of the Army, to which he belonged, was but a short time under my immediate Command.
With respect to the application of Rowland Cotton, through the medium of Mr Cooper, I have only to add that, the Applicant & Recommender (if it is the Cooper who was in Congress) are as well known to you, as they are to Sir—Your Most Obedient Hble Servant

Go: Washington

